Citation Nr: 1206573	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  03-22 727	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating greater than 20 percent for a low back disability subsequent to October 15, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 RO decision which, in pertinent part, granted service connection for mechanical low back pain and assigned a 10 percent disability rating effective from September 2001.  The Veteran presented sworn testimony in support of her appeal during a June 2005 hearing before the undersigned Veterans Law Judge.  The Board then remanded the matter for further evidentiary and procedural development in October 2005, January 2007, and January 2008.  

The Board again reviewed the appeal in April 2010, and held that the evidence supported the award of a 20 percent disability rating, but no higher, for the period of time between September 2001, when the Veteran was discharged from service, and October 15, 2007.  The Board remanded the appeal for a higher disability rating pertaining to the time period subsequent to October 2007 for further evidentiary development, however.  The Veteran has not challenged this award and it is therefore final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, the question of the proper disability rating to be awarded subsequent to October 2007 remains on appeal.  

Following the April 2010 remand, the Appeals Management Center (AMC) implemented the 20 percent award effective from September 2001 through the present, so that the current disability rating is 20 percent.  The issue on appeal has therefore been phrased as reflected on the title page to best embody the current posture of the appeal.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on her part is required.


REMAND

The Board remanded the matter of the appropriate disability rating to be assigned subsequent to October 2007 for evidentiary development including obtaining updated treatment records, and an updated VA examination.  While recent VA treatment records were obtained, and an examination was conducted, upon review, we find that further information is required prior to final appellate review.  Although we regret the necessity for yet another remand in this appeal, the record is not yet ripe for appellate review.  We observe as well, that the Veteran's representative has requested another remand, on the basis that the VA examination conducted was inadequate for rating purposes.  

The report of the August 2010 VA examination reflects the Veteran's complaints of numbness and radiculopathy down her left leg.  However, no nerve testing was conducted and no clinical corroboration of radiculopathy was obtained during the examination.  Governing regulation provides that in rating disability involving the spine, any associated objective neurologic abnormalities should be evaluated separate, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Formula for Diseases and Injuries of the Spine, Note 1.  In this case, it appears that the Veteran may have an associated neurologic abnormality; however, the medical evidence is insufficient to identify such.  Therefore, upon remand, further information as to whether the Veteran has neurologic impairment associated with her service-connected low back disability should be obtained.  

Additionally, we observe that the Veteran's representative has raised questions about the pain associated with lumbar spine motion and the documentation of that pain in the August 2010 VA examination report.  Therefore, upon remand, more detail regarding the Veteran's painful motion should be obtained.

As the Veteran continues to receive VA medical care, her VA medical records should be updated for the file, as well.  VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records of VA medical treatment afforded to the veteran by the Central Alabama Health Care System since November 2010 for inclusion in the file.

2.  The veteran should be afforded a VA examination by a physician with expertise in orthopedics to identify all current impairment related to the Veteran's service-connected low back disability, to include any neurologic impairment.  The claims folder must be made available to the examiner for review before the examination, so that the history of the disability, including the original in-service injury and the progression of the disability since service may be reviewed.  All tests and studies deemed helpful by the examiner to fully evaluate any neurologic impairment should be conducted in conjunction with the examination.  The Veteran's pain upon range of motion should be fully-described.  The complete rationale for all opinions expressed should be fully explained.

3.  After the development requested above has been completed, the RO/AMC should again review the record, assigning the most analogous disability rating to the Veteran's low back disability for the period of time beginning in October 2007; consideration of a separate rating for any associated objective neurologic abnormalities should be explicitly performed.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


